Citation Nr: 1634083	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  13-16 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent for service-connected lumbosacral spine strain, mild scoliosis, degenerative disc disease, anterolisthesis L5-S1 (claimed as back pain) as secondary to the service-connected status post left knee replacement.

2.  Entitlement to a disability rating higher than 20 percent for service-connected radiculopathy, left lower extremity as secondary to the service-connected disability of lumbosacral spine strain, mild scoliosis, degenerative disc disease, anterolisthesis L5-S1 (claimed as back pain).

3.  Entitlement to a disability rating higher than 30 percent for the service-connected status post total left knee replacement.


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from the October 2012 rating decision, which granted service connection for radiculopathy of the left lower extremity and assigned a 10 percent disability evaluation as well as granted service connection for lumbosacral spine strain and assigned a 10 percent disability, and the July 2012 rating decision, which continued the Veteran's 30 percent disability rating for service-connected status post total left knee replacement, of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Thereafter, the May 2013 rating decision increased the Veteran's disability rating to 20 percent for the Veteran's service-connected radiculopathy of the left lower extremity.

The issue of a Request for Substitution of Claimant upon Death of Claimant has been raised by the record in a June 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  It is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

Prior to the promulgation of a decision on the appeal, the Board received notice that the Veteran died in May 2016.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44   (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34   (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302  (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A  (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...." 38 U.S.C.A. § 5121A  (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision). 38 C.F.R. § 3.1010(b) (2015).  

The Veteran's spouse filed a motion for substitution in June 2016.  The AOJ has not taken action on that motion.  Indeed, as the matter was already certified to the Board for appellate review, the only proper course of action is to dismiss the Veteran's appeal and have the matter returned to the AOJ a determination on substitution and consideration of the appeal, if substitution is granted.


ORDER

The appeal is dismissed.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


